         Case 1:07-cv-02067-NGG Document 2047 Filed 08/10/21 Page 1 of 1 PageID #: 44958




                                                 THE CITY OF NEW YORK                                    ERIC EICHENHOLTZ
                                                                                                                 Division Chief
GEORGIA M. PESTANA
Corporation Counsel
                                                 LAW DEPARTMENT                                 Labor & Employment Law Division
                                                    I 00 CHURCH STREET                                           (212) 356-4083
                                                    NEW YORK. NY I 0007



                                                                          August 9, 2021

          VIA UPS                                                                                FILED
                                                                                               IN CLERK'S OFFICE
          United State District Court                                                    U.S. DISTRICT COURT E.D.N.V.
          Eastern District of New York
          Clerk's Office
          Room 1185
                                                                                        * AUG 10 2021 *
          225 Cadman Plaza East                                                          BROOKLYN OFFICE
          Brooklyn, NY 11201

                           Re: United State of America v. City of New York
                               Docket No. 07cv2067(NGG)
                               Our No.: 2007-017441

          To Whom It May Concern:

                 I am Chief of the Labor and Employment Law Division in the office of Georgia M.
          Pestana, Corporation Counsel of the City of New York, attorney for the defendant in the above-
          referenced action. Please accept the enclosed payment in connection with our pending appeal.
          We apologize for any inconvenience, as we were unable to pay said fee online.


                                                                          Respectfully submitted,


                                                                          I sf &tic. £icfienliol.tz
                                                                          Eric Eichenholtz
      Court Mame: Eastern District of NeN York
                                                                          Chief, Labor and Employment Law
      Division· 1                                                         Division
      Receipt Aumber: 4653159093
      Cashier ID: AndrewJ                                                 New York City Law Department
      Transahtion DAte: 08/10/2021
      Payer Name: NYC Law Department                                      100 Church Street
      ---------------------------------
      NOTICE OF APPEAL/DOCKETING FEE                                      New York, NY 10007
       For: NYC La~ DeP.artment
       Case/Party: D-HYE-1-07-CV-002067-001                               (212) 356-2430
       Amount:        $505.00
      ----------------------
      p~~tRT~~a~~ea~NVi~~~~~0
      Total Due:      $505.00
     t~!~~e1ff:i~red: iM~i~00
